DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gudem (US 2011/0300914) in view of Raghavan (US 2021/0068077).
in combination in receiver 11”). 
Gudem fails to disclose each of antennas 2 and 89 comprises an antenna array.  Raghavan discloses such antenna arrays 502, 504, 506 (see figures 5, 11-12; paragraphs [0062], [0063]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Raghavan to Gudem as claimed, in order to achieve more communication coverages, and provide more services to users.
As to claim 4, the combination of Gudem and Raghavan discloses the at least one first type antenna circuitry 502 (see Raghavan, figures 5, 11-12) is positioned to form a beam toward a first surface of the portable communication device 500, and the at least one second type antenna circuitry 
As to claim 5, the combination of Gudem and Raghavan discloses a plurality of the at least one first type antenna circuitries 502, 504 (see Raghavan, figures 5, 11-12), the plurality of the antenna circuitries 502, 504 each facing a different surface including a first surface and a second surface of the portable communication device, and the at least one second type antenna circuitry 506 is positioned to face a third surface of the portable communication device different from the first surface and the second surface.
As to claims 6, 13-14, as discussed above Gudem discloses transmitting signals using the first type antenna circuit 2, and receiving signals using selected first type antenna circuit 2 or second type antenna circuit 89 (see paragraph [0081]).  Raghavan discloses transmit diversity, and receive diversity using beam arrays (see paragraph [0041]).  Accordingly, the combination of Gudem and Raghavan as a whole would read on the claimed limitations.
As to claim 7, Gudem discloses the processor is configured to control the portable communication device to transmit a transmit signal through the at least one first type antenna circuitry 2 (see figure 21), and to receive a receive signal through the at least one first type antenna circuitry 2 and the at least one second type antenna circuitry 89 (see paragraph [0081] which discloses “the second receiver 90 may, for example, be a diversity receiver used to engage in cellular telephone communication in combination in receiver 11”).
As to claim 12, it is rejected for similar reasons with respect to claim 1 as set forth above.
As to claim 15, Gudem discloses the receiving receives the receive signal through the at least one second type antenna circuitry 89 (see figure 21) and the at least one first type antenna circuitry 2 (see paragraph [0081] which discloses “the second receiver 90 may, for example, be a diversity receiver used to engage in cellular telephone communication in combination.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gudem (US 2011/0300914) in view of Raghavan (US 2021/0068077) as applied to claim 1 above, and further in view of Tsfati (US 2019/0377075).
As to claim 3, the combination of Gudem and Raghavan fails to disclose the at least one first type antenna circuitry and the at least one second type antenna circuitry comprise a radio frequency integrated circuit (RFIC) configured to convert a radio frequency signal to an intermediate frequency signal.  Tsfati discloses an antenna circuitry comprises a radio frequency integrated circuit (RFIC)  501 (see at least figure 5B) configured to convert a radio frequency signal to an intermediate frequency signal (see paragraph [0070]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tsfati to the combination of Gudem and Raghavan, such that each of the at least one first type antenna circuitry and the at least one second type antenna circuitry in Gudem comprises a radio frequency integrated circuit (RFIC) configured to convert a radio frequency signal to an intermediate frequency signal, in order to reduce weight, size, and implementing cost of the antenna circuits.
Claims 8, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gudem (US 2011/0300914) in view of Raghavan (US 2021/0068077) as applied to claim 1 above, and further in view of Laghate (US 2020/0412425).
As to claims 8, 16, the combination of Gudem and Raghavan fails to disclose the processor 4 (see at least figure 1) is configured to identify whether a level of the receive signal falls below a threshold, to search for a receive beam based on the level of the receive signal falling below the threshold, to enable the at least one second type antenna circuitry additionally selected with the at least one first type antenna circuitry, and to receive a receive signal through the enabled at least one second type antenna circuitry.  Laghate discloses a processor 440 (see at least figure 4) is configured to identify whether a level of the receive signal falls below a threshold, to search for a receive beam based on the level of the 
   As to claim 17, Gudem discloses the receiving receives the receive signal through the at least one second type antenna circuitry 89 (see figure 21) and the at least one first type antenna circuitry 2 (see paragraph [0081] which discloses “the second receiver 90 may, for example, be a diversity receiver used to engage in cellular telephone communication in combination in receiver 11”).  Therefore, the combination of Gudem, Raghavan, and Laghate would read on the claimed limitations.
As to claim 20, it is rejected for similar reasons with respect to claim 8 as set forth above.  
Allowable Subject Matter
Claims 2, 9-11, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art of record fail to disclose the at least one first type antenna circuitry further comprises a divider and combiner comprising circuitry configured to divide the transmit signal to a plurality of transmit signals and to combine a plurality of received signals to one receive signal, and the at least one second type antenna circuitry further comprises a combiner comprising circuitry configured to combine a plurality of received signals to one receive signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu (US 2019/0363453), Pajona (US 2020/0403672), Berggren (US 2021/0409973) disclose mobile communication devices comprising multiple beams.
Choi (US 2006/0178111), Crocker (US 2007/0105505) disclose diversity receivers.



	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646